                                  WEIL, GOTSHAL & MANGES LLP                          CRAVATH, SWAINE & MOORE LLP
                              1   Stephen Karotkin (pro hac vice)                     Paul H. Zumbro (pro hac vice)
                                  (stephen.karotkin@weil.com)                         (pzumbro@cravath.com)
                              2   Ray C. Schrock, P.C. (pro hac vice)                 Kevin J. Orsini (pro hac vice)
                                  (ray.schrock@weil.com)                              (korsini@cravath.com)
                              3   Jessica Liou (pro hac vice)                         Omid H. Nasab (pro hac vice)
                                  (jessica.liou@weil.com)                             (onasab@cravath.com)
                              4   Matthew Goren (pro hac vice)                        825 Eighth Avenue
                                  (matthew.goren@weil.com)                            New York, NY 10019
                              5   767 Fifth Avenue                                    Tel: 212 474 1000
                                  New York, NY 10153-0119                             Fax: 212 474 3700
                              6   Tel: 212 310 8000
                                  Fax: 212 310 8007
                              7
                                  KELLER & BENVENUTTI LLP
                              8   Tobias S. Keller (#151445)
                                  (tkeller@kellerbenvenutti.com)
                              9   Jane Kim (#298192)
                                  (jkim@kellerbenvenutti.com)
                             10   650 California Street, Suite 1900
                                  San Francisco, CA 94108
                             11   Tel: 415 496 6723
                                  Fax: 650 636 9251
                             12
                                  Attorneys for Debtors and Debtors in Possession
Weil, Gotshal & Manges LLP




                             13
 New York, NY 10153-0119




                             14
      767 Fifth Avenue




                                                               UNITED STATES BANKRUPTCY COURT
                                                               NORTHERN DISTRICT OF CALIFORNIA
                             15
                                                                    SAN FRANCISCO DIVISION
                             16
                                                                                     Case No. 19-30088 (DM)
                             17
                                    In re:                                           Chapter 11
                             18
                                    PG&E CORPORATION,                                (Lead Case)
                             19
                                             - and -                                 (Jointly Administered)
                             20
                                    PACIFIC GAS AND ELECTRIC                         NOTICE OF THIRD AMENDMENT TO
                             21     COMPANY,                                         AMENDED AND RESTATED
                                                                                     RESTRUCTURING SUPPORT
                             22                                    Debtors.          AGREEMENT
                             23      Affects PG&E Corporation                       [Relates to Dkt. No. 3992]
                                     Affects Pacific Gas and Electric Company
                             24      Affects both Debtors                           Date:    December 4, 2019
                                                                                     Time:    10:00 a.m. (Pacific Time)
                             25     * All papers shall be filed in the Lead Case,    Place:   United States Bankruptcy Court
                                    No. 19-30088 (DM).                                        Courtroom 17, 16th Floor
                             26                                                               San Francisco, CA 94102
                             27

                             28


                              Case: 19-30088           Doc# 5011   Filed: 12/06/19   Entered: 12/06/19 12:00:17    Page 1 of
                                                                                3
                                         PLEASE TAKE NOTICE that, on September 24, 2019, PG&E Corporation and Pacific Gas
                              1   and Electric Company, as debtors and debtors in possession (collectively, the “Debtors”) in the above-
                              2   captioned chapter 11 cases, filed the Debtors’ Motion Pursuant to 11 U.S.C. §§ 363(b) and 105(a) and
                                  Fed. R. Bankr. P. 6004 and 9019 for Entry of an Order (i) Authorizing the Debtors to Enter into
                              3   Restructuring Support Agreement with the Consenting Subrogation Claimholders, (ii) Approving the
                                  Terms of Settlement with Such Consenting Subrogation Claimholders, including the Allowed
                              4   Subrogation Claim Amount, and (iii) Granting Related Relief [Docket No. 3992] (the “RSA Motion”).
                                  A copy of that certain Restructuring Support Agreement, dated as of September 22, 2019, among the
                              5
                                  Debtors and the Consenting Creditors parties thereto was attached as Exhibit A to the RSA Motion.
                              6
                                          PLEASE TAKE FURTHER NOTICE that, on November 1, 2019, the Debtors and Requisite
                              7   Consenting Creditors entered into that certain Amended and Restated Restructuring Support Agreement
                                  (the “Amended and Restated RSA”) a copy of which was filed with the Court as an exhibit to that
                              8   certain Notice of Filing of Amended and Restated Restructuring Support Agreement [Dkt. No. 4554].1
                              9          PLEASE TAKE FURTHER NOTICE that, on November 13, 2019, pursuant to Section 9 of
                                  the Amended and Restated RSA, the Debtors and the Requisite Consenting Creditors agreed to an
                             10
                                  amendment of the Amended and Restated RSA extending the deadline to obtain Bankruptcy Court
                             11   approval of the Amended and Restated RSA from November 14, 2019, to November 24, 2019 (the “First
                                  Amendment”). Notice of the First Amendment was filed with the Court on November 13, 2019 [Dkt.
                             12   No. 4711].
Weil, Gotshal & Manges LLP




                             13          PLEASE TAKE FURTHER NOTICE that, on November 18, 2019, pursuant to Section 9 of
 New York, NY 10153-0119




                                  the Amended and Restated RSA, the Debtors and the Requisite Consenting Creditors agreed to a second
                             14
      767 Fifth Avenue




                                  amendment to the Amended and Restated RSA further extending the deadline to obtain Bankruptcy
                             15   Court approval of the Amended and Restated RSA from November 24, 2019, to December 6, 2019 (the
                                  “Second Amendment”). Notice of the Second Amendment was filed with the Court on November 19,
                             16   2019 [Dkt. No. 4806].

                             17          PLEASE TAKE FURTHER NOTICE that, on December 6, 2019, pursuant to Section 9 of the
                                  Amended and Restated RSA, the Debtors and the Requisite Consenting Creditors agreed to a third
                             18   amendment to the Amended and Restated RSA further extending the deadline to obtain Bankruptcy
                             19   Court approval of the Amended and Restated RSA from December 6, 2019, to December 11, 2019.

                             20           PLEASE TAKE FURTHER NOTICE that copies of the RSA Motion and the Amended and
                                  Restated RSA can be viewed and/or obtained: (i) by accessing the Bankruptcy Court’s website at
                             21   http://www.canb.uscourts.gov, (ii) by contacting the Office of the Clerk of the Court at 450 Golden Gate
                                  Avenue, San Francisco, CA 94102, or (iii) from the Debtors’ notice and claims agent, Prime Clerk LLC,
                             22   at https://restructuring.primeclerk.com/pge or by calling (844) 339-4217 (toll free) for U.S.-based
                                  parties; or +1 (929) 333-8977 for International parties or by e-mail at: pgeinfo@primeclerk.com. Note
                             23
                                  that a PACER password is needed to access documents on the Bankruptcy Court’s website.
                             24

                             25
                                  ///
                             26

                             27
                                  1
                                    Capitalized terms used but not otherwise herein defined have the meanings ascribed to such terms in
                             28   the Amended and Restated RSA.


                              Case: 19-30088      Doc# 5011      Filed: 12/06/19    Entered: 12/06/19 12:00:17       Page 2 of
                                                                              3
                                  Dated: December 6, 2019
                              1                                  WEIL, GOTSHAL & MANGES LLP
                              2                                  CRAVATH, SWAINE & MOORE LLP
                                                                 KELLER & BENVENUTTI LLP
                              3
                                                                 /s/  Thomas B. Rupp
                              4                                  Thomas B. Rupp
                              5                                  Attorneys for Debtors and Debtors in Possession
                              6

                              7

                              8

                              9

                             10

                             11

                             12
Weil, Gotshal & Manges LLP




                             13
 New York, NY 10153-0119




                             14
      767 Fifth Avenue




                             15

                             16

                             17

                             18

                             19

                             20

                             21

                             22

                             23

                             24

                             25

                             26

                             27

                             28


                              Case: 19-30088    Doc# 5011   Filed: 12/06/19   Entered: 12/06/19 12:00:17     Page 3 of
                                                                         3
